Citation Nr: 0033841	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  97-32 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
defective vision in the right eye.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left eye 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to August 
1957.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which the RO determined that new 
and material evidence had not been presented to reopen a 
claim for service connection for a left eye disability.  

The Board notes that a claim for service connection for 
glaucoma was denied by the RO in an April 1998 rating 
decision.  This claim has been adjudicated separately from 
the issues currently on appeal, and the Board does not have 
jurisdiction of a claim for service connection for glaucoma 
at this time as that claim has not been the subject of a 
notice of disagreement, a statement of the case, or a 
substantive appeal. See 38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 19.30, 20.202, 20.302 (2000); Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  


FINDINGS OF FACT

1.  In a March 1987 decision, the Board found that a left eye 
disorder was not demonstrated in service or for many years 
thereafter and was not caused by the service-connected right 
eye disorder, and service connection was denied therefor.  

2.  The additional documentation submitted since March 1987 
includes evidence of various left eye disorders, to include a 
left eye visual defect, which were not identified or 
diagnosed at the time of the Board's prior decision; as such, 
the additional documentation is not cumulative of or 
redundant evidence which was considered previously with 
regard to a claim for service connection for a left eye 
disorder.  

3.  The additional documentation submitted since March 1987 
is so significant that it must be considered in order to 
fairly decide the merits of a claim for service connection 
for a left eye disorder.  


CONCLUSIONS OF LAW

1. The March 1987 Board decision is final. 38 U.S.C.A. § 
7104(b) (West 1991).

2.  The additional documentation submitted since March 1987 
constitutes new and material evidence which is sufficient to 
reopen a claim for service connection for a left eye 
disorder, and the claim is therefore reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
a left eye disorder, and he has indicated his belief that his 
current left eye problems are related to his service-
connected right eye disability.  

In May 1983, the RO implemented a January 1983 decision of 
the Board by granting service connection for defective vision 
in the right eye, and this disability is currently rated as 
30 percent disabling.

In a March 1987 decision, the Board denied service connection 
for a left eye disorder.  The Board noted that the veteran 
did not have complaints of a left eye abnormality during 
service or for many years thereafter, and that as late as 
1976 he had corrected visual acuity of 20/20.  It was noted 
that recent evaluations showed that best corrected visual 
acuity of the left eye was 20/60, and that a precise reason 
for this decrease had not been indicated.  

The Board noted that the veteran had been diagnosed with a 
myopic astigmatism in the left eye, which is a congenital or 
developmental abnormality, and thus, service connection was 
not warranted therefor.  The Board also found that any 
additional left eye disorder was not demonstrated in service 
or for many years thereafter and was not caused by the 
service-connected right eye disorder.  It was concluded that 
as the left eye condition post-dated service by many years 
and had not been determined by any objective means to have 
been caused by the veteran's service-connected right eye 
condition, service connection was not warranted.  For these 
reasons, the Board found that a left eye disorder was neither 
incurred in nor aggravated by service; nor was a left eye 
disorder proximately due to or the result of a service-
connected disease or injury.  

Prior decisions of the Board are final, and a claim 
disallowed by the Board may not be reopened and allowed and 
is not subject to revision upon the same factual basis. 38 
U.S.C.A. § 7104 (West 1991 & Supp. 2000), 38 C.F.R. § 20.1100 
(2000). 
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000).  

During the course of the veteran's appeal with regard to the 
instant claim, the United States Court of Appeals for the 
Federal Circuit rendered its decision in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In Hodge, the Federal Circuit 
changed the law as it pertains to the submission of new and 
material evidence and offered guidance as to how the Court of 
Appeals for Veterans Claims (Court) should review such 
determinations.  The Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), i.e., that evidence was new and material 
sufficiently to reopen a claim if the evidence, when 
considered with the other evidence, would raise a reasonable 
possibility of changing the outcome.  The Federal Circuit 
adopted the standard set forth in 38 C.F.R. § 3.156(a) (2000) 
as the appropriate standard for determining whether new and 
material evidence has been submitted.  

According to 38 C.F.R. § 3.156, "new and material evidence" 
means evidence not previously submitted to decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  The Court of Appeals 
for Veteran Claims has held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits." Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

The Board has adjudicated the instant claim in light of the 
guidance provided by Hodge and the definition of new and 
material evidence as set forth in 38 C.F.R. § 3.156 (2000), 
whereas the RO apparently adjudicated this claim on the basis 
of the "reasonable possibility" standard from Colvin.  (See 
Statement of the Case, April 1998).  The Board finds that the 
veteran has not been prejudiced by the disposition herein, as 
the new standard as outlined in Hodge provides a less 
stringent evidentiary threshold and is therefore more 
favorable to the veteran.  See Fossie v. West, 12 Vet. App. 1 
(1998); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  
In addition, the decision herein is fully favorable to the 
veteran.  

The Board's March 1987 decision represents the last final 
adjudication of a claim for service connection for a left eye 
disorder.  Thus, the Board has conducted a review of all of 
the evidence submitted since that time in order to determine 
whether there is new and material evidence which is 
sufficient to reopen the claim.  The additional evidence 
submitted since March 1987 includes VA and private treatment 
records, statements by the veteran on appeal, and a 1998 VA 
examination report.  On review of this additional 
documentation, the Board has concluded that the evidence 
submitted since March 1987 constitutes new and material 
evidence which is sufficient to reopen the claim for service 
connection for a left eye disorder.  

Specifically, the additional evidence includes VA outpatient 
treatment records, dated 1991-1999, which indicate treatment 
for various left eye disorders, including suspected glaucoma 
versus optic pit, left eye; progressive visual field loss, 
left eye;  and mild cataracts.  A February 1994 treatment 
record shows assessments which included history of unreliable 
fields on HVF; and optic pit versus coloboma, left eye, with 
history of essentially normal GVF.  In July 1997, assessments 
included questionable glaucoma versus coloboma versus pit, 
left eye.  Findings included that visual fields were grossly 
constricted times four in the left eye.  Comparison of 
findings from 1994 and 1997 tended to show the same visual 
field constriction in the left eye.  On Humphrey visual 
examination of the left eye in December 1997, the glaucoma 
hemifield test (GHT) was outside normal limits.  On VA 
examination in July 1998, diagnoses included defective 
vision, both eyes; refractive error with presbyopia; 
glaucoma, open angle, in both eyes; cataract, right eye; and 
history of circulatory problem, right eye.  Objective 
findings included minimal anterior and posterior sclerosis.  
The visual field in the left eye was central only to finger 
confrontation, and visual acuity was 20/300 with correction.  

A March 1999 VA outpatient treatment record shows that visual 
acuity in the left eye was count fingers (CF) at 2 ft.  It is 
unclear from the record whether visual acuity was tested with 
correction or without correction.  Assessments included 
unexplained decreased visual acuity in the left eye.  

In the Board's view, the above-noted documentation indicates 
treatment for left eye disorders, including a left eye visual 
defect, which were not identified or diagnosed at the time of 
the Board's prior decision in March 1987.  Thus, this 
evidence has not been considered previously by the Board and 
is not cumulative of or redundant to the evidence that was 
considered by the Board at the time of its prior denial of a 
claim for service connection for a left eye disorder.  In 
addition, the Board finds that the additional evidence 
submitted since March 1987 is so significant that it must be 
considered in order to fairly decide the merits of a claim 
for service connection for a left eye disorder, either on the 
basis of a direct relationship to service or as secondary to 
the service-connected right eye disability.  As such, the 
Board finds that the additional evidence submitted since 
March 1987 constitutes new and material evidence, and the 
claim for service connection for a left eye disorder is 
therefore reopened.  


ORDER

The petition to reopen the claim for service connection for a 
left eye disability is granted.  


REMAND

Having reopened the claim for service connection for a left 
eye disorder, the Board has determined that this claim must 
be returned to the RO in order to conduct further evidentiary 
development consistent with recent regulatory amendments and 
to ensure compliance with due process considerations.  On 
remand, the RO will have the opportunity to review the 
reopened claim for service connection for a left eye disorder 
on its merits in order to avoid prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Additional 
evidentiary development will also be conducted with regard to 
this issue.  

In addition, the Board has found that further evidentiary 
development is warranted with regard to the claim for an 
evaluation in excess of 30 percent for the service-connected 
defective vision in the right eye.  Specifically, the 
schedular criteria for evaluation of impairment of visual 
acuity are dependent upon the level of visual acuity in each 
eye.  38 C.F.R. §§ 4.83, 4.83a, 4.84a (2000).  As such, the 
claim for an increased evaluation for defective vision in the 
right eye is inextricably intertwined with the reopened claim 
for service connection for a left eye disorder.  Harris v. 
Derwinski, 1 Vet.App. 180 (1991).  

The Board notes that 38 U.S.C.A. § 5103, which concerns VA's 
duty to assist a claimant with the development of facts 
pertinent to his claim, has been substantially revised during 
the pendency of this appeal.  The revised statutes contain no 
"well grounded claim" requirement and instead require more 
generally that VA assist a claimant with the development of 
facts pertinent to his or her claim.  VA must make 
"reasonable efforts" to obtain relevant records (including 
private records) that the claimant adequately identifies and 
authorizes VA to obtain.  In addition, the claimant and his 
representative must be notified when VA is unable to obtain 
all of the relevant records which are sought in conjunction 
with a claim.  In the case of a claim for disability 
compensation, the assistance provided by VA shall also 
include providing a medical examination or obtaining an 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
Board finds that these revisions are applicable to the claims 
on appeal as they are more favorable than the prior statutory 
provisions.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In light of this recently enacted legislation and the 
evidence currently of record, the Board has determined that 
the veteran should be afforded a comprehensive 
ophthamological examination in order to determine the nature, 
severity, and etiology of any currently manifested left eye 
disorder or disorders and for the purpose of identifying the 
degree of impairment associated with the service-connected 
vision impairment in the right eye.  The examiner will be 
asked to conduct a review of the service medical records and 
all post-service medical records, in order to provide an 
opinion as to whether any currently manifested left eye 
disorder is related to the period of active service or to the 
service-connected right eye disability.  

In addition, the examiner will be asked to provide objective 
findings which will aid the Board in determining the 
appropriate evaluation for the service-connected defective 
vision in the right eye.  The Board notes that the schedular 
criteria do not provide for a rating in excess of 30 percent 
disabling for defective vision in one eye in the absence of 
cosmetic defect, enucleation of the eye, or blindness in the 
other (in this case, the left) eye.  Review of the current 
evidence of record is suggestive of conflicting findings 
regarding the level of vision impairment in the veteran's 
left eye.  Specifically, on VA examination in July 1998, 
visual acuity in the left eye was 20/300.  On outpatient VA 
treatment in March 1999, visual acuity was count fingers (CF) 
to 2 feet only, and it is unclear whether vision in the left 
eye was tested with or without correction.  Thus, an 
examination is necessary in order to identify the severity of 
the left eye vision impairment which is currently manifested.  

On remand, the RO will also have the opportunity to obtain 
any additional outstanding records and to comply with the 
notice provisions of the newly enacted Veterans Claims 
Assistance Act.  

Accordingly, the instant claims are REMANDED for the 
following actions:

1.  The RO should write the veteran and 
request that he provide information 
regarding the dates and location of the 
post-service treatment he has received 
for his right and left eye disabilities, 
from either VA or private sources, from 
1991 to the present time.  Upon obtaining 
the appropriate authorizations, the RO 
should contact all named facilities and 
caregivers in order to request copies of 
treatment records pertinent to eye 
disabilities, apart from those records 
which have already been associated with 
the claims folder.  In particular, the RO 
should ensure that complete copies of the 
veteran's VA treatment records, for the 
period of 1994 to the present time, are 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for an ophthamological examination in 
order to determine the nature, severity, 
and etiology of any currently manifested 
left eye disorders and for the purpose of 
determining the degree of impairment 
associated with the service-connected 
vision impairment in the right eye.  All 
special tests and studies should be 
conducted as indicated, and all objective 
findings should be noted in detail.  The 
examination findings should be outlined 
in a typewritten report and full 
terminology should be provided when 
addressing the objective and clinical 
findings, i.e., abbreviations may not be 
used.  In addition, the examiner should 
summarize and explain the findings of any 
tests which are conducted during the 
course of the examination, to include 
Goldmann Bowl evaluation, Humphrey Visual 
Field testing, or any other test used to 
evaluate the veteran's eye disabilities.  

With regard to the left eye, the examiner 
should identify all appropriate diagnoses 
for any left eye disorder or disorders 
which are found.  In addition, the degree 
of visual acuity, both with and without 
correction, should be indicated.  The 
examiner should specifically state 
whether the veteran's left eye is 
"blind" for VA purposes, in light of 
the criteria set forth in 38 C.F.R. 
§ 4.79 (2000), and to that end, a copy of 
that regulation should be provided to the 
examiner prior to the examination.  In 
providing the appropriate diagnoses for 
any currently manifested left eye 
disorder, the examiner should review the 
veteran's outpatient treatment reports 
from 1991 to the present time in order to 
summarize, integrate, and explain the 
significance of any pertinent objective 
findings or abnormalities.  

Upon review of the entire record, 
including service medical records and all 
post-service treatment records, the 
examiner should indicate an opinion as to 
whether it is as likely as not that any 
currently manifested or diagnosed left 
eye disorder is related to the following:  
1.  the period of active service; and 2.  
the service-connected defective vision in 
the right eye.  

With regard to the right eye, the 
examiner should indicate the level of 
visual acuity, both with correction and 
without correction, if appropriate, and 
notation should be made as to whether 
there is any cosmetic defect associated 
with the service-connected right eye 
disability.  

The claims folder and a copy of this 
remand should be provided to the examiner 
prior to the remand.  Complete rationales 
and bases should be provided for any 
opinions given or conclusions reached, 
and if any of the requested 
findings/opinions cannot be provided, the 
reasons therefor should be specifically 
indicated in the examination report.  

3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the VA examination report does 
not contain all of the requested 
findings/opinions, it should be returned 
for completion.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the instant claims, to include 
consideration of the reopened claim for 
service connection for a left eye 
disorder on its merits.  The RO should 
ensure compliance with the evidentiary 
and notice requirements as set forth in 
the Veterans Claims Assistance Act.  If 
the decisions remain adverse, the RO 
should provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.   

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






The purpose of this remand is to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

